NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-JUL-2020
                                            09:26 AM

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellee, v.
              BRONSON LEE GANIGAN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CPC-XX-XXXXXXX)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal, filed July 7, 2020, by Defendant-Appellant Bronson Lee
Ganigan (Ganigan), the papers in support, and the record, it
appears that the parties stipulate to dismiss this docketed
appeal, under Hawaii Rules of Appellate Procedure (HRAP)
Rule 42(b), and attached to the Stipulation for Dismissal of
Appeal is Ganigan's declaration showing he understands the
consequences of voluntary dismissal, consistent with HRAP
Rule 42(c).
          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
          DATED:   Honolulu, Hawai#i, July 31, 2020.

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge